Citation Nr: 0730765	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  06-01 605	)	DATE
	)
	)


THE ISSUE

Whether a June 9, 1977, decision of the Board of Veterans' 
Appeals (Board) should be reversed or revised on the ground 
of clear and unmistakable error (CUE).




REPRESENTATION

Moving party represented by:  Kenneth M. Carpenter, Attorney 
at Law



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel





INTRODUCTION

The veteran served on active duty from September 1971 to 
September 1973.

This matter comes to the Board under 38 U.S.C.A. § 7111 (West 
2002) pursuant to a December 2005 motion by the moving party 
alleging CUE in a June 9, 1977, decision, wherein the Board, 
inter alia, granted the veteran entitlement to a total 
disability evaluation based on individual unemployability 
(TDIU) for the period from August 1, 1975, to February 1, 
1976.


FINDINGS OF FACT

1.  At the time of the Board decision of June 9, 1977, the 
veteran was service-connected for fractured left tibia and 
fibula with a 1/4 inch shortening, evaluated as 20 percent 
disabling, and residuals of a separation of the right 
acromioclavicular joint, evaluated as 10 percent disabling.  
The veteran's combined service-connected disability rating 
was 30 percent.

2.  By a decision entered June 9, 1977, the Board, inter 
alia, granted the veteran entitlement to a total disability 
evaluation based on individual unemployability (TDIU) for the 
period from August 1, 1975, to February 1, 1976.

3.  The veteran previously challenged the June 9, 1977, Board 
decision, on the basis of CUE, in August 1999.

4.  The current CUE challenge is based on a different theory 
than the challenge of August 1999.

5.  The June 9, 1977, Board decision was supported by the 
evidence then of record, and was consistent with the 
applicable law and regulations extant at that time.



CONCLUSION OF LAW

The Board's decision of June 9, 1977, was not clearly and 
unmistakably erroneous. 38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. § 20.1403 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from September 1971 to 
September 1973.  He was involved in a motor vehicle accident 
(MVA) in February 1973.  He was initially treated at a 
private facility.  Records of that treatment indicate that 
veteran had a fracture of the left distal tibia and fibula.  
He also had a clinical grade III separation of the right 
acromioclavicular (A/C) joint.  The veteran received 
inpatient treatment at Fort Benning, Georgia, from February 
1973 to April 1973, and then at Fort Polk, Louisiana, from 
April 1973 to September 1973.  The veteran was on 
convalescent leave for much of the time between February and 
July 1973.

A September 1973 discharge summary reported the veteran's 
fracture to be radiologically healed.  He did not complain of 
right shoulder pain.  He had developed Suddeck's atrophy of 
the left foot as a complication of the fracture.  There was 
no pain on motion or tenderness to palpation at the fracture.  
The summary reported that the veteran's ankle range of motion 
was within normal limits.  Motor function was also said to be 
normal.  There was some sensory loss over the anterior aspect 
of the left foot.  The veteran was recommended for light duty 
and active exercises to treat his atrophy.  The summary 
stated that the veteran was asymptomatic for pain.  The 
final, pertinent diagnoses were closed fracture of the left 
tibia and fibula and status post third degree A/C separation.  

The veteran submitted his original claim for VA benefits in 
October 1973.  He was afforded a VA examination in December 
1973.  In regard to the left leg the examiner reported that 
there was an obvious outward bowing of the distal left leg in 
the old fracture area.  The left thigh and left calf were one 
inch less in circumference than the right.  The left leg was 
also reported to be 1/4-inch shorter.  The examiner also 
reported that the veteran had a full range of motion of the 
right shoulder without pain; and, a full range of motion of 
the remainder of the joints.  

The veteran was granted service connection for fracture of 
the left tibia and fibula, with 1/4-inch shortening, and 
awarded a 20 percent disability rating, in February 1974.  He 
was denied service connection for residuals of his right 
shoulder injury.  The veteran disagreed with his disability 
rating for his left leg and the denial of service connection 
for his right shoulder injury.

The Board denied the veteran's claim for a higher rating for 
residuals of his fracture of the left leg in November 1974.  
Service connection for residuals of a separation of the right 
A/C joint was granted.  The RO implemented the grant of 
service connection for the right shoulder by way of a rating 
decision dated in November 1974.  The veteran was given a 10 
percent rating for his right shoulder disability.  

The RO received evidence that the veteran had surgery on his 
left leg in January 1975.  A VA discharge summary noted that 
the veteran was inpatient from January 9, 1975, to January 
22, 1975.  The veteran underwent an osteotomy of the left 
tibia and fibula with Rush rod internal fixation of the left 
fibula.  The diagnosis was old fracture of the left tibia 
with resulting varus deformity.  

The RO granted the veteran a temporary total disability 
rating under the authority of 38 C.F.R. § 4.30 (1974) in 
February 1975.  The temporary total disability rating was in 
effect from the date of admission, January 9, 1975, to March 
31, 1975.  The veteran's original 20 percent rating was in 
effect as of April 1, 1975.

The veteran wrote to the RO and asked that the decision be 
reconsidered in May 1975.  He said he had to remain in a leg 
cast until June 1975.  He submitted a second statement that 
same month where he asked that he be granted a total rating 
for April and May 1975.  He said that his leg was still in a 
cast and he had not been released to return to work.  

The RO extended the veteran's total rating under 38 C.F.R. 
§ 4.30 to May 31, 1975, with a 20 percent rating effective 
thereafter from June 1, 1975, in May 1975.  

The veteran submitted a new claim for extension of his 
temporary total disability rating in June 1975.  He asked 
that the rating be extended through June and July 1975.  The 
RO granted the veteran's claim in July 1975.  His temporary 
total disability rating was extended through July 31, 1975.  
The veteran's original 20 percent rating became effective as 
of August 1, 1975.  The rating decision noted that this 
represented the maximum benefit under the regulation in that 
the veteran's temporary total disability rating had been 
extended for six months.  

The veteran submitted another request to extend his temporary 
total disability rating in August 1975.  He asked that the 
rating be extended through September 1975.  The RO denied the 
claim in October 1975.  The veteran was informed that he had 
received the maximum extension of a temporary total 
disability rating.  The veteran's combined service-connected 
disability rating at that time was 30 percent.

The veteran disagreed with the decision in October 1975.  He 
noted that he had been in a leg cast until September 15, 
1975.  He also said he had to use a crutches or a cane and 
that a leg brace was ordered.  The veteran perfected his 
appeal in November 1975.  He said that he could not return to 
work with a cast on his leg.  He added that he probably would 
never return to work as a truck driver.  He said that he now 
had the leg brace and it precluded him from driving.  

The veteran testified at a hearing in December 1975.  The 
veteran said he was going to have additional surgery on his 
leg in January 1976.  The veteran testified that he had been 
employed as a truck driver prior to his surgery.  He said he 
also did clean up around the plant and helped load and unload 
trucks.  He said he had pain in his leg every day and 
sometimes had swelling of his foot and ankle.  The veteran 
also testified that his right shoulder did not bother him too 
much unless "he put it to use."  The veteran was left-
handed.  He was receiving VA vocational rehabilitation for 
commercial sewing.  He took classes at a community college.  

The veteran submitted a statement in March 1976.  He noted 
that he still wore his leg brace and said he could not return 
to his job as a truck driver with the brace, he did not say 
that he could not work.  He opined that he should receive a 
100 percent rating until his doctors returned him to work.

The Board remanded the veteran's claim in July 1976.  The 
remand was to allow for obtaining VA medical records and to 
afford the veteran an examination.  The issues on appeal were 
noted to be entitlement to an increased evaluation for the 
veteran's left leg disability, an increased rating for the 
right shoulder disability, entitlement to a 100 percent 
rating for a left leg disability under 38 C.F.R. § 4.30 or on 
the basis of individual unemployability.

Associated with the claims folder are VA records for the 
period from July 1974 to October 1976.  An entry from October 
1974 noted that the veteran had been presented at 
[orthopedic] conference.  The entry noted that an osteotomy 
was a possibility but that the examiner questioned the 
severity of the veteran's symptoms.  Entries dated in 1975 
noted the veteran's post-operative treatment.  An entry from 
September 15, 1975, noted that the fracture site was healing 
but with pain at the site.  The veteran would be put in short 
leg cast and a prosthetic ordered.  The veteran was seen 
again in November 1975.  He was noted to be healing.  He had 
some pain that was relieved by the brace. The veteran was to 
return in two months.  The entry stated that "[p]erhaps the 
PT [patient] will be ready for work on return."  The next 
appointment was scheduled for January 12, 1976.  Despite the 
veteran's testimony, there is no evidence that he had 
additional surgery in 1976.  In addition, although the RO, in 
late July 1976, requested all VA outpatient and 
hospitalization records dated from November 1975, no 
treatment records pertaining to the left leg were received 
that post-dated November 1975.

The veteran was hospitalized for psychiatric treatment in 
June 1976.  No diagnosis was provided on his discharge 
summary.  He was hospitalized again in July 1976.  The 
veteran was diagnosed with schizophrenia, schizo-affective 
type.  He was said to be competent for VA purposes and able 
to work at the time of his discharge.  The veteran was 
hospitalized a third time in October 1976.  The veteran was 
treated for schizophrenia.  The summary noted that the 
veteran had slight atrophy of the left lower leg with some 
limitation of range of motion of the left ankle.  Surgical 
scars were noted.  The summary noted that the veteran was 
planning to attend a local college.  He was said to be 
competent and able to work on discharge.

The veteran was afforded a VA examination in November 1976.  
The examiner noted the veteran's history of injury and 
treatment in service.  He also noted the veteran's surgery in 
1974 [sic].  The examiner said that, postoperatively, the 
veteran healed well but still complained of pain on walking.  
He said the veteran was employed at the present time.  The 
veteran had been attending college but said that the pain 
prevented him from going and he quit.  The examiner said that 
the veteran was on no medication for pain and walked without 
support of a crutch or a cane.  The veteran did use a short 
leg brace and said that this improved the pain.  The examiner 
noted that the veteran said that his leg pain was aggravated 
by prolonged walking and hurt at night.  The veteran said 
that his right shoulder did not cause any trouble other than 
a little mild pain on lifting heavy objects.  There was a 
full range of motion of the joint.  

The examiner said that the veteran had three surgical scars 
on the left lower leg.  They were well healed.  The veteran 
had a relatively normal gait without his brace.  The left 
ankle had a range of motion of 70 degrees for plantar flexion 
and 5 degrees of dorsiflexion.  Inversion and eversion of the 
ankle were normal.  There was no evidence of swelling of the 
ankle.  The examiner said that the left leg was approximately 
7/8-inch shorter than the right.  The examiner also said that 
the previous fracture and osteotomy had both healed well.  
The final impression was of chronic A/C separation, mild in 
nature, and post fracture of the left tibia with resulting 
osteotomy and internal fixation with a Rush rod.

The RO issued a supplemental statement of the case (SSOC) in 
January 1977.  The SSOC noted the results of the November 
1976 examination in confirming a denial of the veteran's 
claim.  The SSOC also included the report that the veteran 
was employed.  The veteran submitted a statement in response 
to the SSOC in January 1977.  He disputed the results of the 
physical examination.  He contended that he had pain in his 
left leg and right shoulder.  The veteran also stated that he 
had pain from his injury and a limp when he walked.  He said 
this prevented him from getting a decent job.  He added that 
he felt if he had not been injured, he would be "able to get 
a better job than I can now."  The veteran did not dispute 
the report of his being employed.

The Board issued the decision that is the subject of the 
present CUE motion on June 9, 1977.  The Board denied the 
veteran's claim for increased evaluations for his service-
connected left leg disability, and right shoulder disability.  
The Board granted entitlement to a total disability 
evaluation based on individual unemployability (TDIU) for the 
period from August 1, 1975, to February 1, 1976.  

In reaching the latter conclusion the Board noted the VA 
outpatient entry from November 1975 that reported that 
veteran might be ready for work in January 1976.  The Board 
also noted the findings from the November 1976 VA examination 
and the fact that the veteran was employed.  A fact that is 
contained in the examination report.  Further, the veteran 
was on no pain medication and did not use crutches or a cane.  
The Board cited to 38 C.F.R. §§ 3.321, 3.340, 3.341, and 4.16 
(1976) in support of its decision to grant the TDIU rating 
for the limited period of time.  Finally, the Board noted 
that, in light of its decision in regard to the TDIU rating, 
there was no need to reach the issue of a temporary total 
rating under 38 C.F.R. § 4.30. 

The RO implemented the Board's decision in June 1977.  The RO 
incorrectly listed the veteran as receiving a temporary total 
disability rating, under 38 C.F.R. § 4.30, from January 9, 
1975, to January 31, 1976, rather than his receiving a TDIU 
rating from August 1, 1975, to January 31, 1976.  However, 
the error did not affect the veteran's payment of a 100 
percent rating.  

The Board notes that the veteran submitted a claim for a 
nonservice-connected disability pension that was received at 
the RO on July 5, 1977.  Included with the pension claim was 
a copy of a disability determination from the Social Security 
Administration (SSA) that was dated May 9, 1977.  The SSA 
decision found that the veteran's disability existed from 
January 9, 1975, the date the veteran was hospitalized for 
his left leg surgery.  The listed conditions were the 
veteran's service-connected disabilities involving his left 
leg and right shoulder, as well as nonservice-connected 
schizophrenia.  

The veteran, through his attorney, submitted a motion for 
revision of the June 9, 1977, decision on the basis of CUE in 
December 2005.  The Board wrote to the veteran's 
representative and notified him he had 30 days to submit 
additional argument or to submit a request to review the 
claims folder in January 2006.  

The Board wrote separately to the veteran in January 2006.  
The veteran was informed that his request for review of the 
June 1977 Board decision had been received and docketed.  The 
letter referred the veteran to the pertinent regulations and 
he was urged to review the regulations.  

The veteran's attorney responded in February 2006.  He said 
he had reviewed the claims folder and asked that a decision 
be made on the CUE motion.

II.  Analysis

A decision issued by the Board is final.  38 U.S.C.A. §§ 
7103, 7104(a) (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 
(2006).  However, a final Board decision may be revised or 
reversed on the grounds of clear and unmistakable error.  
38 U.S.C.A. § 7111(a) (West 2002).  To establish a valid CUE 
claim, a veteran must show that either the correct facts, as 
they were known at the time, were not before the adjudicator, 
or that the statutory or regulatory provisions extant at the 
time were incorrectly applied.  See Russell v. Principi, 3 
Vet. App. 310 (1992).  However, the veteran must assert more 
than a disagreement as to how the facts were weighed or 
evaluated.  Crippen v. Brown, 9 Vet. App. 412, 418 (1996).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a) (2006).  

If a veteran wishes to reasonably raise a claim of CUE, there 
must be some degree of specificity as to what the alleged 
error is and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why one would be compelled to reach the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the alleged 
error.  Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), 
cert. Denied, 120 S. Ct. 405 (1999); Fugo v. Brown, 6 Vet. 
App. 40 (1993).  (emphasis added).  If it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.  38 C.F.R. § 
20.1403(c).  Clear and unmistakable error does not include 
VA's failure to fulfill the duty to assist, or a disagreement 
as to how the facts were weighed or evaluated.  See 38 C.F.R. 
§ 20.1403(d); see also Cook v. Principi, 318 F.3d 1334 (Fed. 
Cir. 2003).

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  38 C.F.R. § 20.1403(b)(1).  For 
a Board decision issued on or after July 21, 1992, the record 
that existed when that decision was made includes relevant 
documents possessed by the Department of Veterans Affairs not 
later than 90 days before such record was transferred to the 
Board for review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.  38 C.F.R. § 20.1403(b)(2).  (This latter provision 
is not for application in this case as the Board decision at 
issue is dated in June 1977.)

A motion for revision of a decision based on clear and 
unmistakable error must be in writing, and must be signed by 
the moving party or that party's representative.  The motion 
must include the name of the veteran, the name of the moving 
party if other than the veteran, the applicable VA file 
number, and the date of the Board decision to which the 
motion relates.  Motions that fail to comply with these 
requirements shall be dismissed without prejudice.  38 C.F.R. 
§ 20.1404(a).  See generally Disabled American Veterans v. 
Gober, 234 F.3d 682  (Federal Circuit upheld validity of 
Board CUE regulations with the exception of 38 C.F.R. 
§ 20.1404(b)).

The Board notes that the veteran submitted a previous motion 
to challenge the June 9, 1977, Board decision on the basis of 
CUE in August 1999.  Specifically, the veteran argued at that 
time that the Board erred in not finding that he was entitled 
to a continuing TDIU rating from August 1, 1975, rather than 
the rating terminating on February 1, 1976.  The veteran 
argued that he was unemployable on August 1, 1975, and after 
that date.

The Board denied the CUE motion by way of a decision dated in 
March 2000.  The veteran did not appeal the decision and has 
not asked for reconsideration.  The Board notes that once 
there is a final denial of a CUE claim, the same claim cannot 
be raised again.  See Link v. West, 12 Vet. App. 39, 44 
(1998) ("Under the principle of res judicata 'once there is 
a final decision on the issue of [CUE] ... that particular 
claim of CUE may not be raised again.'"(quoting Russell, 3 
Vet. App. at 315)).  However, the veteran is allowed to 
submit a different theory of CUE from the one previously 
considered in March 2000.  See Andre v. Prinicipi, 301 F.3d. 
1354, 1361 (Fed. Cir. 2002) (each theory of CUE must be 
adjudicated as a separate and distinct request so that the 
preclusive effect of res judicata bars refilling only as to 
that particular assertion of CUE); see also Disabled Am. 
Veterans v. Gober, 234 F.3d 682, 694 (Fed. Cir. 2002) 
("[A]llowing a claimant to seek CUE review of a specific 
issue in a Board decision leaves other issues in that 
decision subject to their own CUE review.")

The veteran submits two theories on his current motion.  
First, he alleges that there was no factual evidence that he 
was employed at the time Board's decision in June 1977.  
Second, he contends that it was legal error for the Board to 
"terminate" his TDIU rating without observing the 
provisions of pertinent regulations governing the termination 
of a TDIU rating in particular, and a disability rating in 
general.  

The Board finds that the veteran's current theories are 
different than the theory that was adjudicated in March 2000.  
Accordingly, the veteran's motion is ripe for adjudication.  
See Andre, supra.  The Board further notes that the veteran 
has not made any challenge of the June 9, 1977, decision in 
regard to the issues involving increased evaluations for the 
veteran's left leg and right shoulder disabilities.  Thus the 
current adjudication will address only the issue of the 
termination of the TDIU rating.

The Board notes that the veteran submitted a copy of the SSA 
decision of May 1977 with his motion in December 2005.  The 
veteran contends that this evidence, dated prior to the Board 
decision of June 9, 1977, but received by VA after the 
decision, established the veteran as totally disabled.  
Moreover, the decision found the veteran to be totally 
disabled as of January 9, 1975.  Thus, it is argued, the 
record did not contain affirmative evidence that the veteran 
was working at the time of the Board's decision.  

In regard to the second theory, the veteran argues that the 
Board failed to apply 38 C.F.R. § 3.343(c)(1) (1976) prior to 
reducing the veteran's TDIU award.  He contends that the SSA 
decision is proof that there was not clear and convincing 
evidence of record to show actual employability.  By 
implication, he also contends that he was not afforded due 
process in the termination of his TDIU rating.  See 38 C.F.R. 
§ 3.105(e) (1976).  

In regard to the veteran's first argument, the SSA records 
are not relevant to any discussion of whether there was CUE 
in the Board decision of June 9, 1977.  The SSA decision was 
not of record at the time of the Board's decision in June 
1977.  The fact that the decision was dated in May 1977 is 
not controlling in any way.  The evidence was not before the 
Board.  The Board was not on notice that the veteran had 
submitted a claim for SSA benefits or that a decision had 
been made.  The Board may only consider the record that 
existed at the time of the earlier decision.  See 38 C.F.R. 
§ 20.1403(b).  Therefore, the SSA decision is not for 
consideration in determining whether there was CUE in the 
Board decision of June 9, 1977.

To the extent the veteran asserts that VA should have 
obtained the SSA records, the failure in the duty to assist 
cannot be the basis of a finding of CUE in a prior Board 
decision.  See Cook, 318 F.3d at 1346.  

The veteran has questioned the Board finding of fact that he 
was employed at the time of the June 1977 decision.  This 
fact came from the information provided to the VA examiner at 
the time of the VA examination in November 1976.  There is no 
evidence of record, prior to the June 1977 decision, that 
would cause a reviewer to question this fact.  

Two of the VA hospital summaries from 1976 noted that the 
veteran was competent and able to work.  It is not clear if 
these statements were meant in a generic sense that the 
veteran's psychiatric condition did not preclude his working 
or whether it meant that the veteran, as a whole person, was 
able to work.  In any event, the summaries provide no basis 
to conclude that the veteran was not able to work.

Finally, the veteran himself did not dispute the VA 
examiner's statement of his being employed.  In his January 
1977 statement the veteran disputed the results of the 
physical examination but did not challenge that he was said 
to be employed.  Further, the veteran stated that, if not for 
his leg injury, he could get a better job.  This statement 
does not convey the veteran cannot work because of his 
service-connected disabilities.  Nor does the veteran 
categorically deny he was employed.

A reasonable person can conclude that the veteran was 
employed in November 1976 given the statement of the VA 
examiner, the hospital summaries, and the veteran's statement 
of January 1977.  Moreover, the evidence of record is not 
such to compel a different interpretation.  

In regard to the alleged reduction of the veteran's TDIU 
rating, the veteran is in error in his contention.  There was 
no reduction of a TDIU rating in this case, as contemplated 
by the pertinent statutory and regulatory provisions.

The veteran has cited to 38 C.F.R. § 3.343(c)(1) for the 
proposition that his TDIU rating was improperly "reduced" 
without complying with the regulation.  The regulation 
provides that, in reducing a TDIU rating, the provisions of 
38 C.F.R. § 3.105(e) are for application.  The regulation 
also states that, in considering a reduction, a determination 
of actual employability should be established by clear and 
convincing evidence.  See 38 C.F.R. § 3.343(c)(1) (1976).  

Section 3.105(e) pertains to due process to be afforded a 
claimant in any reduction of compensation.  The section 
provides: 

* * * * *

(e) Reduction in evaluation-compensation.  
Where the reduction in evaluation of a 
service-connected disability or 
employability status is considered 
warranted and the lower evaluation would 
result in a reduction or discontinuance 
of compensation payments currently being 
made, a rating proposing the reduction or 
discontinuance will be prepared setting 
forth all material facts and reasons. The 
beneficiary will be notified at his or 
her latest address of record of the 
contemplated action and furnished 
detailed reasons therefore, and will be 
given 60 days for the presentation of 
additional evidence to show that 
compensation payments should be continued 
at their present level.  Unless otherwise 
provided in paragraph (i) of this 
section, if additional evidence is not 
received within that period, final rating 
action will be taken and the award will 
be reduced or discontinued effective the 
last day of the month in which a 60-day 
period from the date of notice to the 
beneficiary of the final rating action 
expires.  (Authority: 38 U.S.C. 3012 
(b)(6))

* * * * *

38 C.F.R. § 3.105(e) (1976).  

The authority for the regulation, 38 U.S.C. § 3012(b)(6), 
provides for the following:

* * * * *

(b) The effective date of a reduction or 
discontinuance of compensation, 
dependency and indemnity compensation, or 
pension - 

* * * * *

(6) by reason of change in law or 
administrative issue, change in 
interpretation of a law or administrative 
issue, or, for compensation purposes, a 
change in service-connected or 
employability status or change in 
physical condition shall be the last day 
of the month following sixty days from 
the date of notice to the payee (at the 
payee's last address of record) of the 
reduction or discontinuance;

* * * * *

38 U.S.C. § 3012(b)(6) (1976).

The veteran had received several awards of a temporary total 
disability rating under 38 C.F.R. § 4.30 in 1975.  He had 
received an initial award from January 9, 1975, with 
subsequent extensions through July 31, 1975.  His 20 percent 
disability evaluation for his left leg disability was always 
re-established at the termination of the period of a 
temporary rating.  This meant that his combined 30 percent 
evaluation for his service-connected disabilities was also 
re-established at that time.  

The veteran sought another extension of his benefits under 38 
C.F.R. § 4.30 in August 1975.  As noted, his last extension 
had terminated as of July 31, 1975.  Thus his 20 percent 
evaluation for his left leg disability and his 10 percent 
rating for his right shoulder disability were in effect at 
the time he submitted his claim in August 1975.

The veteran's claim was denied by the RO in October 1975.  
The veteran appealed to the Board.  The Board reviewed the 
evidence and determined that a TDIU rating was warranted for 
the period from August 1, 1975, to February 1, 1976.  In so 
doing, the Board relied on 38 C.F.R. §§ 3.321, 3.340, 3.341, 
and 4.16 (1976) in making its decision.  The Board 
specifically denied increased evaluations for the veteran's 
left leg and right shoulder disabilities.

The veteran did not have a 100 percent evaluation in effect, 
for any reason, at the time he submitted his claim in August 
1975 or when the Board decided his case.  The Board assigned 
a temporary increase, by means of a staged rating, in the 
veteran's disability evaluation, with the establishment of 
his same residual disability evaluations as of February 1, 
1976.  No reduction occurred in the veteran's underlying 
level of disability compensation that was in effect from the 
date of his claim.  The veteran was entitled to a combined 30 
percent disability evaluation prior to the effective date of 
his TDIU rating and he was entitled to a combined 30 percent 
disability evaluation at the time of the termination of his 
TDIU rating on February 1, 1976.  

As there was no reduction of the veteran's disability 
compensation from the onset of his claim, there was no 
requirement to apply the procedures listed in 38 C.F.R. 
§ 3.105(e).  Thus there was no CUE in the decision of June 9, 
1977, in that regard.  

Given the determination that there was no "reduction" in 
the veteran's disability compensation, a priori, there was no 
requirement to make a finding of the veteran's actual 
employability under 38 C.F.R. § 3.343(c)(1) in establishing a 
termination date for the staged TDIU rating.  Accordingly, 
there was no CUE in terminating the veteran's temporary TDIU 
rating effective as of February 1, 1976.


ORDER

The motion alleging CUE in a June 9, 1977, Board decision is 
denied. 



                       
____________________________________________
	S. S. TOTH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



